Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the EVA blocking structure comprises” and is dependent on claim 1, which recites “the EVA blocking structure consists of EVA”. Examiner notes that “consists of” is considered close ended language and therefore claim 1 limits the materials that form the EVA blocking structure, however claim 10 recites “comprises” which is open ended. It is therefore unclear if claim 10 is further narrowing with respect to scope of the claim 1 and it is suggested that the limitation of “the EVA blocking structure comprises” in claim 10 is changed to “the EVA blocking structure consists of” for clarification and consistency. Appropriate correction and further clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0012163) in view of Beteille (US 2004/007343 A1) in view of Horioka (US 2010/0206360 A1).
	Regarding claims 1, 2, 4, and 11, Yu discloses a double glass module, wherein the double glass module comprising (see Fig. 5 and Fig. 6):
	a front glass panel (11), a first adhesive film (12), a solar cell pack group (13), a second adhesive film (14), aluminum foil (15c [0078]), a third adhesive film (16), and a rear glass panel (18) successively stacked ([0065] [0070]).
	In addition, Yu that the edges of the panel are sealed with a seal that is differs from the first, second, and third adhesive films.
	However, Yu does not disclose wherein the edge of the first adhesive film is installed around the edge of the solar cell pack group, an annular area is formed among the first adhesive film, the second adhesive film and the solar cell pack group, the double glass module further comprises an EVA blocking structure, and the EVA blocking structure consists of EVA and is embedded in the annular area between the first adhesive film and the second adhesive film.
	Beteille discloses a seal (EVA blocking structure 5, see Fig. 1a) is installed around the edge of the first adhesive film (4) of the solar cell pack group ([0004], claim 4), an annular area (edges of module forms annular region) is formed among the 
	Please note that all of the edges will be sealed.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second adhesive film of the module so that it formed an annular area around the solar cell pack group and furthermore to modify the edge seals so that they had the EVA blocking structure as disclosed by Beteille because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
However, Yu does not disclose that the aluminum foil is enveloped on its edges by the second and third adhesive layers which are directly adjacent.
	Horioka discloses that an aluminum foil which is placed on the rear side of a photovoltaic module can be inside of adjacent films and this aids in waterproofing ([0084]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the aluminum film of Yu by having the second and third resin films envelop the aluminum film as disclosed by Horioka because it will prevent corrosion of the aluminum layer.
Examiner notes that the structure as instantly claimed is disclosed by modified Yu. With respect to “an empty space formed after the deformation of the aluminum foil 
Regarding claims 6 and 7, modified Yu discloses all of the claim limitations as set forth above.
In addition, Yu discloses that the first adhesive, second adhesive and third adhesive film have excellent transparency ([0070]) (Examiner notes that high transmittance/high cutoff is the same as excellent transparency).
	Regarding claims 3, 5, 12, 13, and 14, Yu discloses all of the claim limitations as set forth above.
	However, modified Yu does not the dimensions of the aluminum foil relative to the adjacent resin films.
	In particular Yu fails to disclose:
wherein a distance between the edge of the second adhesive film and the corresponding edge of the aluminum foil is 5-15 mm.
wherein a distance between the edge of the third adhesive film and the corresponding edge of the aluminum foil is 5-15 mm.
	The dimensions of the foil relative to the films will determine the cost of the module and the degree of waterproofing as well as the amount of reflection provided by the aluminum film.

Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2012/0012163) in view of Beteille (US 2004/007343 A1) in view of Horioka (US 2010/0206360 A1) as applied to claims 1-7 and 11-14 above and in further view of Sun (CN 201417779, Machine Translation).
	Regarding claim 8, Yu discloses all of the claim limitations as set forth above.
	Yu does disclose that there is a connection box on the double glass module (See Fig. 7, 30, [0094]), however does not disclose that the connection box is on the rear glass surface of the glass panel and on the short edge of the glass panel.

	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the positioning of the connection box of Yu by having it be on the rear panel glass as disclosed by Sun because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would be reasonably predictable.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
	 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVINA PILLAY/Primary Examiner, Art Unit 1726